Citation Nr: 0000082	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  98-04 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed.


REPRESENTATION

Appellant represented by:	Debora Wagner, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Mairi Nicola Morrison, Associate Counsel


INTRODUCTION

The veteran had active service from June 1981 to June 1985.

This case has come to the Board of Veteran's Appeals 
(hereinafter the "Board") from a February 1997 rating 
decision of the Department of Veterans Affairs (hereinafter 
"VA") Regional Office in Cleveland, Ohio (hereinafter 
"RO").


FINDING OF FACT

The veteran has not submitted competent medical evidence of a 
nexus between an acquired psychiatric disorder and service.


CONCLUSION OF LAW

The veteran's claim for service connection for an acquired 
psychiatric disorder, variously diagnosed, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran had active service from June 1981 to June 1985.  
Service medical records indicate that the veteran did not 
receive treatment for and was not diagnosed with a 
psychiatric disorder during his period of active service.  
During an enlistment examination in September 1980, the 
veteran did not report and the examining physician did not 
note any psychiatric disorder.  The veteran was referred in 
August 1982 for substance abuse treatment after falling 
asleep on guard duty.  Initially, the veteran was not 
administered a psychological test battery but the examiner 
who observed him over the course of the program noted no 
indication of gross psychopathology.  In September 1982, the 
veteran was given a psychiatric consult after having broken 
program regulations.  The results of this psychiatric 
interview were negative.  During his separation examination 
in May 1985, the veteran reported "depression" and 
"excessive worry."  The examining physician noted normal 
psychiatric clinical findings, but indicated that the veteran 
was concerned about financial obligations.  He did not 
diagnose any psychiatric disorder.

A February 1999 letter from David Logan, M.A., of Prospect 
House of Cincinnati, Ohio notes that the veteran was treated 
there from January 1989 to August 1989, from December 1989 to 
January 1991, and again in February 1999 for substance abuse.  
The letter further indicates that the veteran has been 
diagnosed as a SA/MI (Substance abusing Mentally Ill) or Dual 
Diagnosis client.  No indication was made in the letter that 
the veteran's mental illness was linked to his time in 
service.  VA outpatient treatment records and progress notes 
dated in 1995 and 1996, and records from the veteran's visits 
to Emerson Behavior Health Services (Emerson) in March 1995 
and April 1996 disclose treatment for substance abuse and 
psychiatric complaints.  The records from Emerson reflect 
1995 and 1996 diagnoses of schizoaffective disorder and 
depression made by Emmett Cooper, M.D.  

The veteran was afforded an RO hearing in August 1998 in 
Cincinnati, Ohio.  During this hearing, the veteran discussed 
his feelings of depression and worry.  (Transcript at 2-8).  
He testified that he never received treatment for a 
psychiatric disorder prior to 1988.  In 1988 or 1989 while at 
Prospect House for substance abuse treatment, someone 
suggested that he might have mental health problems.  
Thereafter, he received treatment at Logan Hall (at the 
University of Cincinnati Medical Center) and has since been 
diagnosed with schizoaffective disorder, a paranoid 
personality disorder, and anxiety.  (T. at 3, 9).  The 
veteran's representative testified that the veteran had been 
unable to locate records of the 1988 or 1989 treatment.  (T. 
at 10-11).  


Legal Analysis

The veteran contends that the RO erred in failing to grant 
service connection for an acquired psychiatric disorder that 
has been variously diagnosed.  The veteran and his 
representative admit there was no diagnosis of a psychiatric 
condition in service yet they allege a nexus between the 
current psychiatric diagnoses and the veteran's complaints of 
depression and excessive worry at separation.

Service connection may be granted for a disability due to an 
injury or disease incurred or aggravated in service.  See 38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A personality 
disorder is not a disease or injury within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).

The threshold question before the Board, however, is whether 
the veteran has presented a well-grounded claim for service 
connection.  The veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107 (a).  A well grounded claim is a plausible 
claim, one that is meritorious on its own or capable of 
substantiation.  Grivois v. Brown, 6 Vet.App. 136-140 (1994); 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  While the 
claim need not be conclusive it must be accompanied by 
supporting evidence. Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In the absence of evidence of a well grounded claim, 
there is no duty to assist the veteran in developing the 
facts pertinent to his claim, and the claim must fail.  Epps 
v. Gober, 126 F.3rd 1464, 1467-1469 (Fed. Cir. 1997). 

In order for a claim for service connection to be well 
grounded the veteran must satisfy three requirements.  First, 
there must be evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical or lay 
evidence as appropriate).  Third, there must be evidence of a 
nexus between the in-service disease or injury and the 
current disability (medical evidence).  Epps at 1468; Caluza 
v. Brown, 7 Vet.App. 498, 505 (1995).  In some cases, a nexus 
may be presumed when a psychosis manifests to a compensable 
degree within a year of separation of service.  38 C.F.R. 
3.307; 38 C.F.R. 3.309(a). 

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).

Under the first method of well grounding this claim, prong 
one is satisfied as the veteran has been diagnosed with a 
current disability, namely schizoaffective disorder and 
depression.  Prong two is also satisfied as the veteran has 
testified and the separation examination shows that he 
complained that he was depressed and worried during service.  
It is the lack of evidence satisfying the third prong that 
causes the claim to fail.  The veteran has presented no 
competent medical evidence substantiating a nexus between his 
a current schizoaffective disorder or depression and his time 
in service.  Although the veteran clearly believes that he 
has a psychiatric disorder that is related to service lay 
assertions are not competent to prove a matter requiring 
medical expertise.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992).  Moreover, a nexus may not be presumed in this 
case as there is no evidence that a psychosis manifested to a 
compensable degree within one year of the veteran's 
separation from service.

The claim fails as well when analyzed under the chronicity 
and continuity of symptomatology provision of 38 C.F.R. 
§ 3.303(b).  First, despite the veteran's complaints of 
depression and worry during his separation examination, no 
physician objectively found that a psychiatric disorder 
existed.  On clinical evaluation during the separation 
examination the veteran's psychiatric status was described as 
normal. Thus, it is clear from the evidence that the veteran 
had no acquired psychiatric disorder during service.  Even 
assuming, for the moment however, that the veteran's 
complaints constitute sufficient evidence of an in-service 
condition, there is no medical evidence reflecting that that 
condition was chronic.  Moreover, the veteran and his 
attorney have admitted that the veteran did not seek 
psychiatric treatment from 1985 to 1988, which suggests that 
the symptoms of which he complained in service did not 
initially continue to manifest after separation.  Even 
assuming the three-year gap does not interrupt continuity, 
the veteran's claim still fails on the basis that there is no 
medical evidence linking the veteran's current psychiatric 
disorder to the alleged continuity of psychiatric 
symptomatology exhibited after discharge.

The veteran and his representative have alleged that the 
veteran's complaints of depression and excessive worry in 
service were in fact early manifestations of what has now 
been diagnosed as a psychiatric disorder.  The Board has 
considered these allegations; however, as stated above, 
although complaints of depression and worry may very well be 
initial manifestations of a psychiatric disorder, a medical 
opinion to this effect is required in order to provide the 
necessary nexus.  No such evidence has been submitted.  
Therefore, the claim must be denied as not well grounded.  

In the absence of a well-grounded claim, the VA has no duty 
to assist the veteran in developing the record to support his 
claim for service connection.  Epps, 126 F.3rd at 1469.  As 
the Board is not aware of the existence of additional 
evidence that might well ground the veteran's claim, a duty 
to notify does not arise pursuant to 38 U.S.C.A. § 5103(a).  
See McKnight v. Gober, 131 F.3rd 1483, 1484-1485 (Fed. Cir. 
1997).  However, the Board views the Statement of the Case, 
Supplemental Statement of the Case and its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim, and to explain why his current attempt 
fails.  See Robinette v. Brown, 8 Vet.App. 69, 77-79 (1995).

ORDER

Service connection for an acquired psychiatric disorder, 
variously diagnosed, is denied.


_____________________________
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

